Citation Nr: 1817559	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-36 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for recurrent anterior dislocation in the right shoulder with limitation of motion prior to October 9, 2013.

2.  Entitlement to a rating in excess of 20 percent for recurrent anterior dislocation in the right shoulder with limitation of motion from October 9, 2013 to the present.


REPRESENTATION

Appellant represented by:	Andrew J. Roberto, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to August 1979.  

This matter is before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in December 2017.  A copy of the hearing transcript has been associated with the claims file.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional development.

The Veteran injured his right shoulder during a training jump in service as a paratrooper.  The Veteran sustained a fracture of the collarbone and underwent a surgical resection of the right distal clavicle in 1974.  He subsequently experienced recurrent dislocations and underwent another surgery in 1979 to stabilize the joint.  The RO granted service connection for recurrent anterior dislocation in right shoulder with limitation of motion and assigned an initial rating of 20 percent, effective August 28, 1979, the day following discharge from active service.  In January 1982, the RO assigned a 10 percent rating, effective October 1, 1981. 

The Veteran filed his claim for an increased rating received on January 17, 2012.  The Veteran reported that his right shoulder disability had become more severe with increased pain, decreased range of motion and lifting capacity, and a feeling that a surgically placed pin was loose which threatened recurrent dislocation. 

In March 2012, the Veteran was afforded a VA examination.  The Veteran reported that he was working as a farmer that required lifting, reaching, and carrying and that his should disability interfered with timely completion of his tasks.  Upon clinical examination, range of flexion and abduction was 155to 160 degrees with pain but no guarding.  Infrequent episodes of dislocation were noted.   Regarding flare ups, the Veteran reported that he had approximately three to four per week depending on what he was using his arm for.  He reported that if he attempts to raise his arm over his head, it produces a flare up of pain and decreased range of motion.  He reported that the flare ups usually last 12 to 24 hours.  The Veteran reported a history of catching that affected the right side.   The VA examination report does not show testing on passive range of motion, and in weight bearing and non-weight bearing situations.  

In an April 2012 rating decision, the RO continued a 10 percent evaluation for the Veteran's recurrent anterior dislocation in right shoulder, status post right bristow procedure, based on painful motion of the arm.  The Veteran expressed timely disagreement in March 2013.

VA treatment records dated October 9, 2013 noted potential worsening in the Veteran's right shoulder disability, with range of motion noted to be significantly reduced to rom 30 to 45 degrees with worsening pain that interrupted sleep.

In June 2014, the Veteran was afforded another VA examination.  The Veteran reported that he had been working on a farm and also creating iron work sculptures but had to reduce his activities because of the right shoulder disability.  Range of flexion and abduction was to the shoulder level.  The VA examination showed infrequent dislocation of the right shoulder.  The Veteran reported a history of catching that affected the right side.  The Veteran described that the pain and fatigability could significantly limit function during flare ups.  The Veteran stated that there is additional reduction in motion due to flare ups.  The VA examiner opined that this could not be quantified without resorting to speculation because there were no range of motion results documented when the Veteran was experiencing a flare-up, along with range of motion readings when the Veteran was not experiencing a flare- up, in order to compare and determine the difference at that single examination.  The VA examination report does not show testing on passive range of motion, and in weight bearing and non-weight bearing situations.  

A July 2014 rating decision increased the Veteran's rating to 20 percent effective October 9, 2013.

Here, the VA examinations do not comply with Correia because they do not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing, or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.   Notably, in Correia, the Court found similar range of motion testing to be inadequate.  Consequently, the Veteran must be afforded a new VA shoulder examination that complies with 38 C.F.R.  § 4.59 and includes all necessary information in view of Correia.

VA must also consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, Sharp v. Shulkin, 29 Vet. App. 26 (2017) addressed the adequacy of a VA examiner's opinion concerning additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca.  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare-up, the examiner must "[E]licit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so." Sharp, 29 Vet. App. at 35.

At the December 2017 hearing, the Veteran testified regarding his shoulder disability.  The Veteran and his attorney asserted that the last two examinations were not adequate.  The Veteran demonstrated his arm popping, and this was heard by the VLJ.  He also demonstrated that he could only lift his right arm to not quite chest level.  The Veteran also testified that he had been told by doctors that he had arthritis in his shoulder and that he was told that the arthritis will continue to get worse over time.  The Veteran testified that his disability affects him more now than it did years ago.  The Veteran also contended that his "catches" in his arm are not infrequent.  The Veteran testified that it happens "a lot."  The Veteran concluded by demonstrating all of the different impairments associated with his disability, and described how they interfere with his daily activities, whether it's work or caring for his family. 

The Board notes that the Veteran is competent to report popping, the frequency of catching, and how long he has experienced various and worsening symptoms during the period of the appeal.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's right shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  Consequently, a remand for a new VA examination and retrospective medical opinion is warranted.  The higher evaluation issues both continue to remain in appellate status to afford the Veteran the maximum benefit under the law.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Accordingly, the case is REMANDED for the following actions:
1.  If there Veteran identifies other evidence, obtain updated copies of the Veteran's VA and any new private treatment records, and associate them with the claims folder.

2.  Schedule the Veteran for a VA examination to determine the current severity of his recurrent anterior dislocation in the right shoulder with limitation of motion.  Access to the electronic claims file should be made available to the VA examiner.  A complete rationale should accompany any opinion provided.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and non weight bearing for the right shoulder.  If any, the extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  

The examiner should also offer an estimate as to additional functional loss during flares regardless of whether the Veteran is undergoing a flare-up at the time of the examination.  The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up.  

Any distinct stages or changes in his symptomatology and severity before and after October 9, 2013 should be considered.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



